
	
		I
		112th CONGRESS
		1st Session
		H. R. 2278
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Rooney introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the use of funds appropriated to the Department
		  of Defense for United States Armed Forces in support of North Atlantic Treaty
		  Organization Operation Unified Protector with respect to Libya, unless
		  otherwise specifically authorized by law.
	
	
		1.Limitation on use of
			 Department of Defense Funds for United States Armed Forces in support of NATO
			 Operation Unified Protector with Respect to Libya
			(a)LimitationNone of the funds appropriated or otherwise
			 available to the Department of Defense may be obligated or expended for United
			 States Armed Forces in support of North Atlantic Treaty Organization Operation
			 Unified Protector with respect to Libya, unless otherwise specifically
			 authorized by law.
			(b)ExceptionsThe
			 limitation on funds under
			 subsection (a) does not apply with respect
			 to—
				(1)search and
			 rescue;
				(2)intelligence,
			 surveillance, and reconnaissance;
				(3)aerial refueling;
			 and
				(4)operational
			 planning.
				
